                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


JAMES A. DUKES,

      Plaintiff,

v.                                                 Case No. 3:15-cv-3600-BT

EMMANUEL STRAND,

      Defendant.


        MEMORANDUM OPINION AND ORDER OF DISMISSAL

      This Memorandum Opinion sets forth the Court’s reasons for denying

Plaintiff’s counsel’s second Motion for Substitution of Party under Fed. R. Civ. P.

25(a) (ECF No. 109) and dismissing this case without prejudice.

                                  Background

      Plaintiff James A. Dukes (“James”) filed this civil rights action under 42

U.S.C. § 1983 asserting claims against Defendant Dallas police officer Emmanuel

Strand (“Strand”) for alleged violations of James’s Fourth Amendment rights,

including the alleged use of excessive force against James during the course of an

alleged unlawful arrest on November 7, 2013. Compl. at 2-4, ¶¶ 6, 15-17, 25 (ECF

No. 1). The Court set the case for a jury trial on September 10, 2018. Electronic

Order (ECF No. 86). However, James died on August 25, 2018. Thereafter, James’s

counsel filed a Suggestion of Death Upon the Record pursuant to Federal Rule of

Civil Procedure 25(a)(1), Notice at 1 (ECF No. 93), and later James’s counsel filed

                                         1
a Status Report indicating that he had located two of James’s living children,

Caroletta Dukes 1 and Robert Jackson. Status Report at 1 (ECF No. 98). Counsel

also requested additional time to correspond with Caroletta. Id. In response, the

Court scheduled a Rule 16 status conference for November 1, 2018, and deferred

its ruling on counsel’s request for additional time until after the status conference.

Order at 2 (ECF No. 99).

      On November 1, 2018, prior to the status conference, James’s counsel filed

his first Motion for Substitution of Party Under Fed. R. Civ. P. 25(a), seeking to

substitute Caroletta as a named party in place of James. Pl.’s Mot. (ECF No. 100).

During the Rule 16 status conference, the Court expressed concerns about the lack

of supporting documentation to establish Caroletta as a “proper party” under Rule

25(a). One week later, the Court issued a Memorandum Order denying without

prejudice Caroletta’s motion for substitution due to the lack of “evidence in the

record to establish that [Caroletta] is James’s legal representative or successor or

is otherwise a ‘proper party’ under Rule 25.” Mem. Order at 2 (ECF No. 102). Under

two separate orders, the Court extended the deadline to file a motion under Rule

25. Id. (setting a December 14, 2018 deadline to refile the motion); see also

Electronic Order (ECF No. 108) (extending deadline to refile the motion to January

16, 2019).

      On January 16, 2019, James’s counsel filed his second Motion for



1     Ms. Dukes’s name has been spelled inconsistently in prior documents.
Caroletta Dukes is the proper spelling of her name.
                                          2
Substitution of Party, still seeking to substitute Caroletta in place of James. Pl.’s

Mot. (ECF No. 109). In support of the motion, counsel also submitted an affidavit

from Caroletta, which stated that Caroletta was James’s daughter. 2 Pl.’s Mot. at 3,

¶ 1 (ECF No. 109). On January 23, 2019, during a telephone conference with the

parties, this Court ordered Strand to file his response to the motion by January 30,

2019, and ordered that any reply must be filed by February 6, 2019. Electronic

Order (ECF No. 114).

      In Strand’s timely-filed response in opposition of the motion, he argued

Caroletta had failed to show she was a proper party under Rule 25 because she

failed to prove she was either an executor, administrator, or primary distributee of

her father’s estate. Def.’s Mot. at 5-8 (ECF No. 115). Caroletta filed a reply arguing

that “she is an heir at law, that there is no existing probate proceeding and that

there is no need to probate [James’s] estate.” Pl.’s Reply at 1 (ECF No. 125).

Caroletta further stated “that there is an agreement to distribute any assets of her

father between herself and her brother, who are the sole heirs to [James’s] estate.”

Id. Caroletta also attached an amended affidavit to her motion, which stated in

relevant part:

             My father died unmarried, intestate on August 25, 2018.
             My father has two remaining children, Robert Jackson

2      As Strand observes, Caroletta’s amended affidavit does not state that the
facts set forth therein are (i) based on her personal knowledge or (ii) true. Def.’s
Sur-reply at 2-3, 5-7 (ECF No. 127). Assuming such omissions were inadvertent
and that Caroletta could correct the omissions given a fair opportunity, the
evidence is still insufficient to show Caroletta is entitled to relief for the reasons
stated in this Memorandum Opinion and Order of Dismissal.
                                          3
             and myself.

             No probate proceeding has been instituted and there is
             no plan to institute a probate proceeding. Furthermore,
             my brother Robert Jackson and I have entered into an
             agreement as to the distribution of any assets due to my
             father’s estate.

Pl.’s Aff. at 3, ¶¶ 4-5 (ECF No. 125-1).

      In light of the new evidence, this Court granted Strand leave to file a sur-

reply, Electronic Order (ECF No. 126), which he filed on February 7, 2019, again

arguing that Caroletta failed to show she was a proper party under Rule 25 despite

the new evidence. Def.’s Sur-reply at 3-5. (ECF No. 127). Strand also countered the

affidavit by providing his own new evidence suggesting that Caroletta is not

James’s daughter at all. Id. at 6-7.

                                 Legal Standards

      Under Federal Rule of Civil Procedure 25(a), when a claim survives a party’s

death, “the court may order substitution of the proper party. . . .” Fed. R. Civ. P.

25(a). A “motion for substitution may be made by any party or by the decedent’s

successor or representative.” Id. Executors, administrators, and primary

distributees of a decedent-plaintiff’s estate are proper parties under Rule 25. See

Janvey v. Adams, 2014 WL 12834493, at *2 (N.D. Tex. Oct. 3, 2014) (explaining

that courts have generally interpreted Rule 25 to provide for substitution only of

the decedent’s legal representatives, but also noting that there is substantial

support for interpreting Rule 25 to include primary distributees as proper parties

for substitution). But, a surviving relative with no other legal relationship to the

                                           4
deceased plaintiff is not necessarily a proper party. See Roberson v. Wood, 500 F.

Supp. 854, 859 (S.D. Ill. Nov. 12, 1980) (holding that persons, who were neither

executors nor administrators of deceased plaintiffs and had no other legal

relationship to deceased plaintiffs other than kinship, were not entitled to

substitution); Blassingill v. Reyes et al., 2018 WL 4922442, at *2 (N.D. Tex. Sept.

18, 2018), adopted by 2018 WL 4913881 (N.D. Tex. Oct. 9, 2018) (holding that a

son was not a proper party to substitute for his deceased father where he failed to

show his father died intestate or that the son was the personal representative of his

father’s estate). The burden is on the substituting party to show she is a proper

party. See Adams v. Patel, 2010 WL 183914, at *2 (S.D. Tex. Jan. 11, 2010) (citation

omitted) (requiring the substituting individual to file documentation establishing

she was the plaintiff’s legal representative or successor).

                                      Analysis

      Caroletta is not a proper party under Rule 25 because she has failed to show

she is the legal representative of James’s estate. In Texas, an estate’s representative

is either the “‘executor’ if named in the will or the ‘administrator’ if the person dies

intestate.” In re Seitz, 430 B.R. 761, 762 (Bankr. N.D. Tex. 2010); see also Tex. Est.

Code Ann. § 22.031. Caroletta’s amended affidavit states that James Dukes died

intestate. Pl.’s Aff. at 2, ¶ 4 (ECF No. 125-1). Accordingly, Caroletta is not an

executor of the estate because there is no will naming her as such. Caroletta has

also failed to show she is the administrator of James’s estate. Administrators in

Texas are only established through court appointment. See In re Estate of Huff, 15

                                           5
S.W.3d 301, 307 (Tex. App.—Texarkana 2000, no pet.). Caroletta has not provided

the Court with any evidence that she has been appointed as an administrator of

James’s estate.

      Some courts have interpreted Rule 25 to allow only a decedent’s legal

representatives to be substituted as a proper party. See Janvey, 2014 WL

12834493, at *2. But, many courts have interpreted the 1963 amendments to Rule

25 as having broadened the scope of proper parties. Id.; Sinito v. U.S. Dept. of

Justice, 176 F.3d 512, 516 (D.C. Cir. 1999) (citing Rende v. Kay, 415 F.2d 983, 986

(D.C. Cir. 1969)) (“[T]he addition of the word ‘successor’ to [Rule 25] means that a

proper party need not necessarily be the appointed executor or administrator of a

deceased party’s estate.”). Based on the liberalization of Rule 25, many courts

include primary distributees as proper parties for substitution. Janvey, 2014 WL

12834493, at *2. Here, however, Caroletta has not shown she is a primary

distributee of James’s estate. Caroletta’s amended affidavit does not allege any

facts which establish that James’s estate has been distributed or that Caroletta is a

distributee—much less a primary distributee—of the estate.

      Additionally, it is unclear whether the Court must look to state law to define

“successor.” Id. “[A] number of courts interpreting Rule 25 to include distributees

within the term ‘successors’ have done so without any reference to state law.” Id.

To the extent the Court must consider state law, Caroletta is still not a proper party

under Rule 25. Texas law “authorizes survival actions by the estate’s personal

representatives and heirs at law.” Rodgers v. Lancaster Police & Fire Dep’t, 819

                                          6
F.3d 205, 212 (5th Cir. 2016) (discussing Tex. Civ. Prac. & Rem. Code § 71.021(b)).

An “heir” is “a person who is entitled under the statutes of descent and distribution

to a part of the estate of a decedent who dies intestate.” Tex. Est. Code § 22.015. If

an unmarried person dies intestate, their estate is first passed down to their living

children and grandchildren. Tex. Est. Code § 201.001(a)-(b). To maintain a

survival suit, heirs must “allege and prove that there is no administration pending

and none necessary.” Rodgers, 819 F.3d at 212.

      In this case, Caroletta’s amended affidavit states she is James’s daughter,

James “died unmarried, intestate on August 25, 2018,” and that James “has two

remaining children, Robert Jackson and myself.” Pl.’s Aff. at 3, ¶ 4 (ECF No. 125-

1). The affidavit also states “[n]o probate proceeding has been instituted and there

is no plan to institute a probate proceeding.” Id. at 3, ¶ 5. Based on her amended

affidavit, Caroletta argues she is a proper party for substitution because she is

James’s heir at law and “there is no existing probate proceeding and that there is

no need to probate [James’s] estate.” Pl.’s Reply at 1 (ECF No. 125).

      However, Caroletta has failed to show she is James’s heir at law. Under

Texas law, James’s living children would be his heirs because he was unmarried

and died intestate. See Tex. Est. Code § 201.001(b); see also Blassingill, 2018 WL

4922442, at *2 (“If a person who dies intestate does not leave a spouse . . . [their]

estate first descends and passes to the deceased’s children and the children’s

descendants, if living.”). In her affidavit, Caroletta states she is James’s heir

because she is his daughter. However, Strand has put forth evidence suggesting

                                          7
otherwise. In James’s deposition on September 12, 2016, James stated that he had

three children: “My oldest one is Laronda Johnson, she’s deceased. And I have

Robert Whitehead. And I have Angela Coleman.” Def.’s Sur-reply at 6-7 (ECF No.

127). Notably, James failed to state he had a daughter named Caroletta Dukes. 3

Caroletta did not submit a copy of her birth certificate or any evidence—other than

her uncorroborated affidavit testimony—to establish that James was her father.

Based on the record evidence, the Court finds that Caroletta has not established

that she is James’s heir.

      Even if the Court were convinced Caroletta is James’s heir, she is not entitled

to substitute as plaintiff because she has not shown that an administration of

James’s estate is not pending or necessary. See Rodgers, 819 F.3d at 212 (quoting

Shepherd v. Ledford, 962 S.W.3d 28, 31-32 (Tex. 1998)) (“Usually only a personal

representative may bring a survival action, but ‘[h]eirs at law can maintain a

survival suit . . . if they allege and prove that there is no administration pending

and none necessary.’”). Caroletta’s amended affidavit states that “[n]o probate

proceeding has been instituted and there is no plan to institute a probate

proceeding.” Pl.’s Aff. at 3, ¶ 5 (ECF No. 125-1). While this may establish there is

no pending proceeding, Caroletta’s self-serving statement that she has no “plan” to

institute a proceeding fails to establish that an administration is not necessary.

Compare Rodgers, 819 F.3d at 212-13 (holding it was unclear whether




3     James also failed to state that he had a son named Robert Jackson.
                                         8
administration was necessary when it was uncertain whether deceased’s legal heir

was the estate’s sole heir) and Shepherd, 962 S.W.2d at 233-34 (holding

administration was not necessary based on wife’s testimony that all of deceased’s

debts had been paid and agreement had been made with other family members

permitting her to take entire estate as only heir) with Stewart v. Hardie, 978

S.W.2d 203, 207 (Tex. App.—Fort Worth 1998, pet. denied) (holding

administration was necessary when heir was not the sole beneficiary, there were

debts against the estate, and there was no stipulation that the decedent’s family

made agreement about the estate’s disposition).

      Under Texas Estates Code § 306.002(c), an administration is considered

necessary if (1) “there are two or more debts against the estate” or (2) “the

administration is necessary to receive or recover funds or other property due the

estate[.]” Tex. Est. Code § 306.002(c). Here, Caroletta’s affidavit does not state

whether there are any debts against the estate or whether all debts have been paid.

Further, in Plaintiff’s Motion for Continuance, counsel states that James died at

Parkland Hospital in Dallas, Texas. Pl.’s Mot. at 1, ¶ 1 (ECF No. 94). Based on this

assertion, it is certainly conceivable that some debt against the estate exists

because James died at a hospital and may have incurred medical expenses during

his hospital stay. See Stempson v. City of Hous., 2003 WL 139603, at *3 (Tex.

App.—Houston [1st Dist.] Jan. 9, 2003, no pet.) (finding administration was

necessary when movant’s affidavit did not state whether there were any debts of

the estate or that all debts had been paid and summary judgment evidence showed

                                         9
debts for hospital bills, emergency medical services, and funeral expenses).

      Additionally, Caroletta and Robert Jackson’s purported “agreement as to the

distribution of any assets due to my father’s estate” is not sufficient to show that

no administration is necessary. Under Texas law, “[a]n estate administration is not

necessary if there is a family settlement agreement, highly favored by courts, in

which the heirs agree to distribution of the estate property.” See Lovato v. Austin

Nursing Ctr., Inc., 113 S.W.3d 45, 52 (Tex. App.—Austin 2003, pet. granted), aff’d

on other grounds, 171 S.W.3d 845 (Tex. 2005); see also Webb v. Livingston, 2017

WL 2118969, at *3 (S.D. Tex. May 16, 2017) (citing Pitner v. U.S., 388 F.2d 651,

656 (5th Cir. 1967)) (explaining that when proving administration is not necessary

because of the existence of a family settlement agreement, plaintiffs are not

required to prove there are no debts against the estate but must show only that

they have “arranged to pay the debts of the estate in their family settlement

agreement”). James’s deposition testimony suggests that Caroletta and Robert

Jackson are not his only heirs. James testified he had three children—none of

whom was Caroletta or Robert Jackson. And even though his daughter Laronda

reportedly predeceased James, there is no evidence regarding whether Laronda

has any living descendants. See Tex. Estate Code § 201.001(b) (providing that a

deceased person’s estate descends and passes to the deceased’s children and their

children’s descendants). Caroletta’s affidavit does not state that the purported

agreement amongst James’s heirs includes the other children James identified at

his deposition, or those children’s descendants, if any. Caroletta further fails to

                                        10
provide any corroborating evidence of the purported agreement with Robert

Jackson, such as an executed copy of the agreement. Her bald statement that she

has such an agreement with Robert Jackson as to the distribution of any assets of

James’s estate fails to establish that no administration of the estate is necessary.

      In view of the record evidence, the Court finds that Caroletta has not met her

burden to show she is a proper party to substitute as Plaintiff under Rule 25.

                                   Conclusion

      For the reasons stated, Plaintiff’s counsel’s second Motion for Substitution

of Party under Fed. R. Civ. P. 25(a) is DENIED, and this case is DISMISSED

without prejudice.

      SO ORDERED.

      June 21, 2019.

                                       ____________________________
                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE




                                         11
